—Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered December 10, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
The courtroom was properly closed during the undercover officer’s testimony on the basis of his Hinton hearing testimony establishing his history of undercover operations in the area of defendant’s arrest, his pending investigation and ongoing operations of one or two buys a week in that same area, death threats he had received, and the reasonableness of a concern for his safety and the effectiveness of his future operations were his undercover status compromised (see, People v Martinez, 82 NY2d 436, 443).
Defendant’s challenge to the introduction of evidence of two other, uncharged sales that occurred while the undercover officer was transacting his own buy is unpreserved, and in any event without merit (People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800). Concur — Wallach, J. P., Kupferman, Ross, Williams and Tom, JJ.